I should like to pay tribute to the wisdom of the
Assembly in electing Ambassador Insanally to preside over
this session, thus highlighting the outstanding role of his
country, the Republic of Guyana, and beyond it that of Latin
America in international relations.
I also wish to congratulate the members of the Bureau
and to extend to the outgoing President, Mr. Stoyan Ganev,
our warm congratulations on the excellent work done during
his mandate.
I should also like to reaffirm the full confidence of
Côte d’Ivoire in the Secretary-General ,
Mr. Boutros Boutros-Ghali. President Houphouët-Boigny,
who has met him several times this year, greatly appreciates
his impartiality and ability and his great devotion to his
duties to the international community.
Finally, my delegation congratulates and welcomes the
States admitted since the last session to our Organization,
which is thus moving ever closer to its objective of
universality.
The substantial transformations that have taken place in
the world since 1989 have given rise to profound changes in
international relations. All the points of reference that
allowed us to analyse these relations with certitude have
disappeared. The new atmosphere of confidence and the
spirit of understanding, and at times of solidarity, that
prevail in relations between States and peoples give grounds
for hope and the rapid advent of a new international order
that will be more stable, more just and more able to meet the
aspirations of peoples for shared happiness in a world that
hungers for bread and thirsts for truth. Today’s world is
moving towards a convergence around certain values,
including the primacy of respect for human rights, the
imperative need for democracy, development and
disarmament and the leading role of law in international
relations. Such development can only give rise to great
hopes by opening up the possibility of correcting past
mistakes, sharing the benefits of progress with all and
ensuring the fullness of peace.
With the beginning of real disarmament and the recent
signing of the Convention banning chemical weapons, the
relationship between war and peace is today undergoing a
clear qualitative change. Unfortunately, however, we must
recognize that the international situation is far from
satisfying our hopes for justice and lasting peace.
Indeed, the collapse of the bipolar world seems,
paradoxically, to have opened the door for new threats to
international peace and security. The accumulation of poorly
bandaged wounds, blind ambitions and feelings of rivalry
and hatred built up over decades has re-emerged in various
regions of the world in the form of extremely devastating
and brutal fratricidal conflicts. Thus, Europe, whose level of
socio-economic development did not prevent it from
destroying itself twice in less than thirty years, is today still
in the grip of a terrible conflict in the former Yugoslavia.
That anachronistic and indescribably barbarous war has
justified the creation, for the first time within the United
Nations system, of an international penal tribunal, under
Security Council resolution 827 (1993). So too, Africa,
pushed aside by the disappearance of the bipolar world, has
been torn by numerous internal conflicts with unfortunate
consequences for the entire continent, which needs, rather,
stability and peace within African States, between African
States and between Africa and the rest of the world in order
to deal with the imperative needs of its development and
economic integration.
The situation in Somalia continues to be of great
concern, despite the presence of the United Nations peace-
keeping forces, for the spectre of anarchy, intolerance in all
its forms and violence continues to hover over that country.
We hope that the tireless and commendable efforts of the
international community to re-establish peace in that country
will, within the allotted time, lead to a positive conclusion
and the reconciliation of all its sons and daughters.
We also hope to see very soon a resolution of the
conflict in Liberia. Recent developments in that brotherly
and neighbourly country, which led to the conclusion of the
Cotonou Agreement on 25 July 1993, tend to make us more
optimistic about the rapid restoration of peace.
Côte d’Ivoire has always wished fervently to see the
re-establishment of peace in Liberia and has, in addition,
acted along these lines, as the Yamassoukro Accords attest.
We are gratified by the formation in that country of a
transitional government in the form of a State council
entrusted with the organization of general elections. We
welcome the firm determination of the political elements in
Liberia to work for the ultimate collapse of the wall of
hatred and enmity between Liberian brothers and thus to lay
the foundation for a future of peace and prosperity for all.
In this context it is urgent that the international community
commit itself further to finding the necessary means for the
rapid deployment of new contingents to reinforce the
Economic Community of West African States (ECOWAS)
Military Observer Group (ECOMOG) in Liberia to promote
the effective implementation of the provisions of the
Cotonou Agreement, particularly with regard to the entry
into force of the Council of State, disarmament and the
cantonment of factions. It is equally urgent that the
international community come to the assistance, within the
framework of Chapter VIII of the Charter, of States or
regional organizations, participating in peace-keeping efforts
in Liberia. It is also necessary that the question of the
delivery of humanitarian assistance be rapidly resolved to
allow for the regular supply of those regions of Liberia
where famine is raging in order to prevent the incursions of
armed bands in search of food that attack border villages and
hamlets. Here we should like to congratulate all the non-
governmental organizations that are making every effort,
with courage, tenacity and dedication, to save human lives
in that strife-torn country.
It is also fitting to welcome the conclusion of the
International Conference for the Protection of War Victims
held at Geneva from 3 August to 2 September this year,
organized by the Swiss Government and the International
Committee of the Red Cross. That Conference allowed for
a reaffirmation of the provisions of the major treaties of
international humanitarian law aimed at the protection of
populations during armed conflicts and for sensitizing public
opinion concerning the valid bases of those provisions and
the plight of civilian victims.
Concerning Angola, progress made at the outset in the
application of the Bicesse peace agreements in May 1991
now needs to be maintained, and efforts must be made and
encouraged, both in the Security Council and in African
forums, for the achievement of a just and lasting peace.
Côte d’Ivoire knows only two paths for the settlement
of conflicts: resort to force or resort to negotiation, that is
to say, dialogue. Recent events in the international arena
have consecrated the value of dialogue, which has always
been advocated by President Félix Houphouët-Boigny, for
the peaceful settlement of all conflicts. They clearly indicate
how dialogue, conducted by responsible individuals, can,
regardless of the nature of the conflict, serve as an extremely
useful instrument for peace.
In South Africa, the recent developments in the political
situation are most encouraging, despite the uncertainties of
the moment resulting from the escalation of violence. For
this reason we welcome with satisfaction the joint statement
of the political parties of South Africa concerning their
intention to organize free and democratic elections in April
1994. We also welcome the establishment of an executive
transition council that, for the first time in three centuries of
white domination, after the first multiracial elections will
involve the black majority in political matters.
30 General Assembly - Forty-eighth session
We send out an urgent appeal to those elements
opposed to democratic changes in South Africa to refrain
from acts likely to jeopardize the sensitive negotiation
process, which would delay South Africa’s return to the
family of nations. We welcome the new spirit inspiring the
South African leaders, particularly Mr. De Klerk and Mr.
Mandela, a spirit that led to the historic request made by the
African National Congress (ANC) to the international
community to lift the economic and diplomatic sanctions
slapped on South Africa. We also welcome the agreement
reached between the South African and Namibian
Governments concerning the transfer of the port of Walvis
Bay and the surrounding islands to the jurisdiction of the
Namibian Government.
In the Middle East we can finally discern, after so
many years of war and built-up hatred, the prospect of a
settlement to the Arab-Israeli conflict. The mutual
recognition of Israel and the Palestine Liberation
Organization (PLO) and the signing in Washington on 13
September of the historic agreement on Gaza and Jericho
convince us that the process begun in the Middle East is
now irreversible, despite the obstacles that might arise on the
road to peace.
This is the moment to hail the courage, lucidity and
self-abnegation of the high Israeli and Palestinian officials
who have risen above circumstances and resolutely chosen
peace. Their ardour in working for peace after such a
lengthy period of war has been recognized and saluted by
the international community. It is quite fitting that the
members of the jury for the Houphouët-Boigny Peace Prize,
established by the United Nations Educational, Scientific and
Cultural Organization, unanimously awarded the Prize for
1993 to those illustrious leaders of Israel and Palestine.
As for the situation in the Gulf, where peace is still
precarious, we reiterate our unswerving support for the full
implementation of all resolutions on this conflict, particularly
Security Council resolution 687 (1991) of 3 April 1991, as
well as resolution 833 (1993). We call on the parties
concerned to respect these provisions. We believe that this
resolution is a major asset in assuring security and stability
in the region.
In Asia, we welcome the outcome of the conflict in
Cambodia, where the United Nations undertook one of the
most ambitious and complex peace-keeping operations it had
ever conducted. We congratulate the members of the United
Nations Secretariat and the States that supplied various
contingents for the success of this operation, which allows
world public opinion fully to appreciate this other activity of
the United Nations which is too often ignored.
If the conflicts born of the cold war are now beginning
to find solutions, it is none the less clear that we have
entered upon a period of uncertainty, questioning and
instability, with the re-emergence of a number of secondary
conflicts that had been effectively frozen or repressed during
the cold war and that are essentially of ethnic, tribal or
religious origin, as illustrated by the wrenching events in
Nagorny-Karabakh, Abkhazia, and the former Yugoslavia.
It is becoming clear as well that in today’s world there are
fewer and fewer identifiable enemies and more and more
problems that are very difficult to identify.
The United Nations remains the indispensable recourse
for confronting these conflicts. Here, we solemnly wish to
state our full support for the proposals of the Secretary-
General contained in "An Agenda for Peace".
The strengthening of preventive action by the United
Nations must prompt us to pursue the process of
restructuring and revitalization of its bodies to allow it to
cope with these new challenges. Given the dominant role of
the Security Council in peace-keeping and international
security, the question of equitable representation in that body
should allow for a lengthy reflection so as to find a solution
acceptable to all - in this case, the expansion of the Security
Council to accord with the growth in the number of our
Organization’s Members and in the complexity of the
problems submitted to it.
Such an expansion should be based on rigorous and
objective criteria which we need to define together, bearing
in mind the imperative need for effectiveness in the taking
and implementation of Security Council decisions. The
United Nations, as a reflection of universal values, cannot
stand outside the trend towards democratization which is
sweeping across the world.
The World Conference on Human Rights, held in
Vienna last June, was of pivotal importance, allowing for a
reaffirmation of human rights. If we can rightly be gratified
by the fact that this Conference recognized the right to
development as a fundamental human right to the disastrous
economic situation in numerous regions of the world, and
particularly in Africa, should remind us here of the need for
a general awareness of the fact that human rights cannot
flourish in a context of poverty and misery.
In looking back over the economic situation, we note
that global economic activity in 1992 was characterized by
a slow recovery, growing by only 1.1 per cent. This weak
recovery is primarily the result of a moderate growth in the
global production of the industrialized countries, as well as
a noticeable drop in the total production of those countries
which formerly had planned economies. Unfortunately,
these trends continued in 1993, and thus we are seeing a rise
in unemployment and the emergence of serious social
tensions throughout the world.
These not very optimistic elements observed in the
industrialized countries can only have negative consequences
for other countries, particularly those of the developing
world, among which the African countries remain the most
vulnerable.
We can therefore hardly be surprised that in the last
United Nations Development Programme report on human
development in 173 countries, 41 of the 53 African countries
are among the 50 last countries in the classification. These
pessimistic conclusions were reaffirmed in the reports of the
World Bank and the International Monetary Fund.
We are aware of the causes of this serious recession.
Aside from the drop in economic activities in numerous
industrialized countries, those causes are the collapse of
commodity prices - for minerals, mining and agriculture -
and the subsequent exacerbation of the foreign-debt burden
on our economies, which in turn limits our investment
capability. Additional causes that should be noted are the
general inadequacies in economic management as described
in the World Bank study entitled "The African Capacity-
Building Initiative". All these factors taken together have
led to the present crisis in our countries, manifested above
all by a drastic drop in economic growth and an intolerable
rise in unemployment, particularly among our young people
- the driving force of our countries.
The image this brief sketch of the African economic
and social climate projects is hardly encouraging. In the
face of such a situation, we believe that prospects for seeing
the advocated solutions succeed lie primarily in a consistent
approach to them.
Our States have had the political courage to embark
upon deep-rooted economic reforms and our peoples have
progressively become aware of the need for the adjustment
effort. Thus in Côte d’Ivoire, for several years now, we
have been implementing a set of measures of economic
policy aimed at creating the conditions for economic
recovery. The stabilization phase of this process has
primarily tended towards putting our public finances on a
sounder footing, which is basic to the revival of our
economy and its integration into a larger collective within
the region and throughout the continent.
The extension of the democratic process in Africa is
evident. But it is also clear that there can be no democracy
without economic development, nor genuine sustainable
development without democracy. One of the primary
conditions of this development for our countries is just
remuneration in primary commodities - mineral, mining and
agricultural.
Statistics show that Africa represents only 2 per cent of
the value of world trade, and that inter-African trade
represents only 5 per cent of the value of the region’s total
external trade. These data remind us once again of the
economic urgency for Africa to achieve genuine economic
integration within the continent.
In West Africa, this exercise has already begun, in
particular within the Economic Community of West African
States (ECOWAS), whose treaty has just been revised, and
above all within the West African Monetary Union
(WAMU), with the upcoming establishment of the West
African Economic and Monetary Union (WAEMU).
From our point of view, such an exercise in structuring
and harmonizing the institutional and legal framework of
economic integration should be carried out and should
rapidly be extended to all regions of Africa in order to pave
the way for the building of the African Common Market,
which we all so wish to see.
It is also appropriate to note the great hopes we place
on the establishment of the African Import-Export Bank,
whose primary objectives will be to increase the level of
African exports and of inter-African trade. We should also
note the significant progress made in laying the groundwork
for an expanded cooperation between our States in several
areas, such as those of business law, the insurance industry,
and the establishment of a body for regional statistics.
We wish here particularly to emphasize the extremely
important role played in the area of financing by the African
Development Bank in implementing the objectives of
integration in Africa. We must hail the will this institution
demonstrates in its efforts to establish positive correlations
between actions implemented within the framework of
structural adjustment programmes and the objectives of
regional economic integration. This step by the African
Development Bank affects the central elements of the
development strategies of African countries.
32 General Assembly - Forty-eighth session
It goes without saying that such integration can be
implemented only in an environment which is one of peace,
stability and security. We therefore welcomed the creation,
within the OAU and ECOWAS, of machinery for the
prevention, management and settlement of conflicts.
We must recognize that our efforts at regional
integration will remain futile as long as the global economic
environment remains unfavourable and as long as our
partners in the developed countries lack the necessary
political will resolutely to tackle our countries’ problems in
this interdependent world of solidarity.
At a time when the marginalization of Africa is
increasing, we welcome the positive initiative of the
Government of Japan to hold, several days from now in
Tokyo, the International Conference on African
Development, which will allow the developed countries to
better grasp the specific problems of Africa.
We must acknowledge, however, that any assistance
offered by the international community will be only a small
contribution, given the magnitude of the development needs
of the African continent. This assistance will be effective
only if consistent and lasting solutions are found to our
problems within the framework of an international
cooperation even further based on interdependence and
solidarity, in particular in the areas of international trade,
foreign debt, the environment, the war on drugs, and the
important question of raw materials, to avoid confining our
countries to the exclusive role of purveyors of raw materials
and allow them also, through the transformation of these
products, to become consumers in trade relations.
More specifically, the Rio Conference, by adopting
Agenda 21, reached a consensus on the planetary level
concerning the need for immediate and bold international
cooperation in the area of sustainable development and the
environment. In applying Agenda 21, Côte d’Ivoire, for its
part, has established regional environmental committees to
draw up its white book on the environment, which will help
it zero in on the objectives laid down in the Agenda.
In this context, the elaboration of an international
convention on the struggle against desertification is of
critical importance for Africa, and we continue to place our
hopes in the work of the Intergovernmental Negotiating
Committee on that convention.
Ultimately, given the importance and complexity of the
areas affecting the question of the environment, it is
indispensable for the international community to openly
support the development efforts of the African countries by
granting them adequate financial resources and by helping
them strengthen their scientific and technical capacities.
Concerning the question of drugs and its financial
ramifications, the gravity of these issues requires that the
international community give them serious thought. The
most recent studies of this phenomenon indicate that Africa
has become one of the major centres for this illegal traffic.
At the same time, we note that local consumption of hard
drugs, in particular heroin and cocaine, are notably
increasing in numerous African countries.
This represents, therefore, a global scourge against
which individual States are doomed from the outset, for the
ravages of drugs spare no continent and no country,
regardless of how powerful they may be.
Africa is the weak link from which the international
drug trade profits. Thus, given the extreme vulnerability and
the precarious nature of the means available to the African
continent to combat this danger, the international community
should supply - specifically through the United Nations Drug
Control Programme, with which my country is fruitfully
cooperating - the needed financial resources.
Since the end of the bipolar war, history has speeded
up. We are the privileged witnesses of political events of
the highest importance, events that will shape international
relations along the lines of a rapprochement among nations
and will therefore contribute to the strengthening of peace
and global security, essential foundations for the building of
a more just world order and one of greater solidarity.
However, despite the dynamics of peace, which promise
better tomorrows, we must admit that the ideas of peace and
security can no longer be limited solely to the political field,
for the truth is that peace and security can be genuine only
if economic development and social progress are ensured for
all.
The effective globalization of the economy as well as
the ever-increasing interdependence of nations today requires
also an acceleration of history on the level of international
economic relations, for the world must become aware of the
fact that there can be no lasting peace, no universal
prosperity, if the greatest part of humankind is on the
sidelines of economic development and social well-being.
In such a context, therefore, the North-South dialogue
must be reactivated with the goal of seeing that further
means are established to eradicate underdevelopment and
poverty, which today represent the greatest threat of our era.
For peace does not coexist well with poverty, as President
Felix Houphouët-Boigny often says.
The capability of the international community to grasp
this danger and to find rapid and lasting solutions will
determine our joint survival.
